Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS items are already of record.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires the modified polyisobutylene to have been made by mixing polyisobutylene, unsaturated anhydride and silane. However, applicant’s examples react the polyisobutylene with the unsaturated anhydride in a first step to form an anhydride (or ring opened anhydride terminated polyisobutylene). This intermediate no longer has unsaturated anhydride (see col 6 line 55-65 of Chino 6372855). This intermediate is then reacted with the silane. It can be said that applicant’s exemplified process never mixes unsaturated anhydride with silane. The claim does not reflect the process of applicant’s examples. Is this intended?

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chino 6372855.
	Chino exemplifies (col 40) reacting maleated polyisobutylene (made by reacting polyisobutylene with maleic anhydride) with the silane (MeO)3SiCH2CH2CH2NH2. This forms the modified polyisobutylene of applicant.

	In regards to applicant’s dependent claims:
	The maleated polyisobutylene has a Mn of 2900 (col 39 line 67).
	Maleic anhydride has a molecular weight of 98g/mol. If only one end of the polyisobutylene is maleated, then the original polyisobutylene would contribute       2900g-98 of the maleated polyisobutylene’s weight. The maleic anhydride would be 98/(2900-98) or 3.5wt% of the maleated polyisobutylene. The final reaction (col 39 line 65- col 40 line 1) is 100 parts maleated polyisobutylene (ie 96.5 parts polyisobutylene + 3.5 parts maleic anhydride) with 9.13 parts silane.
	The silane can be calculated to be ~12.7wt% silicon. Therefore the 9.13 parts silane would easily provide applicant’s Si content to the final modified polyisobutylene.
	Given the same materials are used in the same amounts as applicant, the same Tg must result.
	The maleated polyisobutylene has a Mn of 2900. The final modified polyisobutylene (after reaction with the silane) would have a Mn of ~29221g/mol. Such a modified polyisobutylene would have a viscosity between that of applicant’s preparation example 8 and 9 of table 1.
	This modified polyisobutylene is added to a composition of Nipol 9520 SBR, silica and other ingredients (#IV-2 of table IV-1).
Nipol 9520 is inherently emulsion polymerized SBR (see footnotes to table 4 in Saito 5430086).


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang 7700673.
	Wang exemplifies (#3) reacting succinic anhydride polyisobutylene with the silane (MeO)3SiCH2CH2CH2NH2. Succinic anhydride polyisobutylene is made by reacting maleic anhydride with polyisobutylene (col 6 line 43-44). This forms the modified polyisobutylene of applicant.

	In regards to applicant’s dependent claims:
	The maleated polyisobutylene has a Mn of 1000 (col 16 line 42).
	Maleic anhydride has a molecular weight of 98g/mol. If only one end of the polyisobutylene is maleated, then the original polyisobutylene would contribute       1000g-98 of the succinic anhydride polyisobutylene’s weight. The maleic anhydride would be 98/(1000-98) or 10.8wt% of the succinic anhydride polyisobutylene. The final reaction (col 16 line 67) is 211 parts succinic anhydride polyisobutylene (ie 188.2 parts polyisobutylene + 22.8 parts maleic anhydride) with 22.19 parts parts silane.
	 The polydispersity of the succinic anhydride polyisobutylene is 1900/1000 (col 16 line 42).
	The silane can be calculated to be ~12.7wt% silicon. Therefore the 22.19 parts silane would easily provide applicant’s Si content to the final modified polyisobutylene.
	Given the same materials are used in the same amounts as applicant, the same Tg must result.
	The maleated polyisobutylene has a Mn of 1000. The final modified polyisobutylene (after reaction with the silane) would have a Mn of ~1221g/mol. Such a modified polyisobutylene would have a viscosity near that of applicant’s preparation example 4 of table 1.
	This modified polyisobutylene is added to a composition of SBR, silica and other ingredients (#7 of table 4).
HX263 (table 1) is used as the SBR which is inherently solution SBR (see paragraph 48 of Wang 2005/0215693).


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang 7700673.
Wang applies as explained above.
Wang exemplifies (#7 of table 4; table 1) a blend of 100 parts SBR, 70 parts silica, 8 parts silane coupling agent, 30 parts modified polyisobutylene and other ingredients.
This example lacks carbon black.
However, Wang (col 14 line 21) suggests combinations of silica with carbon black can be employed. Wang further teaches the amount of carbon black be as little as 5pph (col 14 line 17).
It would have been obvious to add small amounts of carbon black to Wang’s cited example as directed by Wang.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang 7700673 in view of Amino 2008/0223494.
Wang applies as explained above.
Wang exemplifies (#7 of table 4; table 1) a blend of 100 parts SBR, 70 parts silica, 8 parts silane coupling agent, 30 parts modified polyisobutylene and other ingredients.
This example lacks carbon black.
However, Wang (col 14 line 21) suggests combinations of silica with carbon black can be employed. Wang further teaches the amount of carbon black be as little as 5pph (col 14 line 17).
Amino (table 1) exemplifies blends of 104 parts SBR, 75 parts silica, 8 parts carbon black, silane coupling agent etc. Amino (paragraph 17) further suggests the inclusion of low molecular weight polyisobutylene.
It would have been obvious to add small amounts of carbon black to Wang’s cited example as directed by Wang and shown by Amino to make good tire tread.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/6/22